Motion GRANTED AND Order filed July 28, 2017.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00614-CV
                                   ____________

                     IN RE WILMA REYNOLDS, Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              300th District Court
                            Brazoria County, Texas
                          Trial Court Cause No. 48170

                                     ORDER

      On July 27, 2017, relator Wilma Reynolds (and her attorney Carl Gordan),
filed a petition for writ of mandamus in this court. Relator asks this court to order
the Honorable C.G. Dibrell, Judge of the 300th District Court, in Brazoria County,
Texas, to set aside his Order on Request for Sanctions dated July 19, 2017 and his
Order denying relator’s motion for judgment nunc pro tunc dated July 19, 2017.

                                          1
        Relators have also filed a motion for temporary relief, asking our court to stay
the Order on Request for Sanctions. See Tex. R. App. P. 52.8(b), 52.10.

        It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion and
issue the following order:

        We ORDER the Order on Request for Sanctions STAYED until a final
decision by this court on relator’s petition for writ of mandamus, or until further
order of this court.

        Relator has also filed a motion, asking our court to compel the court reporter
to complete the transcript of the July 19, 2017 hearing by a date certain. Relator
states that the court reporter has informed relator that the hearing transcript will be
complete sometime next week. Given this assurance, we see no need to compel the
court reporter. Such motion is therefore denied.

        In addition, the court requests David Reynolds, the real party-in-interest, to
file a response to the petition for writ of mandamus on or before August 11, 2017.
See Tex. R. App. P. 52.4.

                                                              PER CURIAM


Panel consists of Justices Boyce, Christopher, and Jamison.1




1
  Justice Jamison would deny the petition for mandamus, but joins the order to stay the Order on Request for
Sanctions and requests a response from David Reynolds only to decide whether mandamus relief is available as to
the issue of whether the imposition of immediate monetary sanctions would threaten relator’s ability to pursue an
appeal.

                                                         2